Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All rejections not reiterated herein below are withdrawn in view of the amendments filed 12-27-2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broersma (4,612,675).
Regarding claim 1, Broersma discloses a helmet comprising:
an outer shell having an inside surface for facing a head of a person when wearing the helmet (fig 1-15, member 11a);
an inner liner for surrounding the head of the user when wearing the helmet and mounted to the helmet outer shell, the inner liner having an inner face forming a curved 
a transparent face visor (fig 1-18, member 21) attached to the helmet outer shell;
a chin bar (fig 1-15, end portion of member 21) disposed below the face visor, the chin bar having an inside surface facing toward the user when wearing the helmet; and
a breath guard comprising a breath guard face edge which is in contact with the face of the user when wearing the helmet, the breath guard extending from the inside surface of the chin bar toward the breath guard face edge (fig 1-5, member 25),
the helmet further comprising a right cheek pad (figs 5 and 8, member 23 on the right or 93a) and left cheek pad (figs 5 and 8, member 23 on the left or 93b) being made of a deformable element (i.e. plastic or foam) extending upwardly or inwardly from the helmet inner liner on the right and left inner side of the face visor, the deformable element being configured to be in contact with the face edge of the breath guard and the inner liner (fig 1-15, members 23 and 93, col 5, lines 40-45),
wherein the cheek pads are configured to limit breath vapor from reaching the visor (as seen in figs 5 and 8 that members 23 and 93 is blocking a portion of the gap to limit the air).
Regarding claim 2, Broersma discloses the cheek pads being configured to be compressed between the face edge of the breath guard and the upper surface of the inner liner and the face of the user when wearing the helmet limiting the ability of breath vapor to reach the visor (fig 1-15, member 93, col 5, lines 40-48).
Regarding claim 3, Broersma discloses the cheek pads are an integral part of the helmet (as seen in fig 1-15 that the pad is attached or affixed inside of the helmet therefore if is an integral part of the helmet).
Regarding claim 4, Broersma discloses the cheek pads are an integral part of the breath guard (fig 4).
Regarding claim 6, Broersma discloses the cheek pads being removably secured to the inner liner (col 3, lines 40-45 and col 5, lines 40-45).
Regarding claim 7, Broersma discloses the cheek pads being adapted to be removable (col 3, lines 40-45 and col 5, lines 40-45).
Regarding claim 10, Broersma discloses the cheek pads being made by 2 compressible material in a way to have a defined volume while being adapted to adopt different farms (as seen col 5, lines 40-48 the material is compressible; therefore it must be transform, and anything must have a volume).
Regarding claim 12, Broersma discloses a method of using (figs 5 and 8, member 23 on the right or 93a) and left cheek pad (figs 5 and 8, member 23 on the left or 93b) in a helmet to limit breath vapor from reaching a visor of the helmet (as seen in figs 5 and 8 that members 23 and 93 is blocking a portion of the gap to limit the air), the cheek pads being made of a deformable element extending upwardly and/or inwardly from a helmet inner liner on the right or left inner side of a face visor, the deformable element being configured to be in contact with a face edge of a breath guard, the inner liner and the cheeks of a user of the helmet (fig 1-15), the method comprising:
upwardly rotating a chin bar of the helmet to its secured non-operational position (fig 15);

securing a left cheek pad to the left side of the inner liner of the helmet about a portion being in contact with a user’s cheek when wearing the helmet (figs 3 and 8, member 23 on the left and 93b);
downwardly rotating the chin bar of the helmet ta ifs secured operational position to limit breath vapor from reaching a visor of the helmet (as seen in fig 1-2 the chin bar will block a portion of the air to get into the helmet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broersma (4,612,675) as applied to claims 1-2 above, and further in view of Parson et al. (2014/0020158).
Regarding claim 5, Broersma teaches all of the limitations of claim 5 except the cheek pads being mace from a deformable material covered by an airtight covering material.
Parson teaches a deformable material covered by an airtight covering material (fig 2-13, para 0030 ta 0034 and 0039, the cell is fled with air and hold it, therefore it must be airtight).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Broersma by using the airtight covering material of Parson, in order to possible filling the cheek pad with air in case of needed.
Regarding claim 8, Broersma teaches al of the limitations of claim 8 except the cheek pads are selected from a plurality of pads having various sizes adapted to fill various shapes and sizes of users’ faces.
Parson teaches pads which can be selected from a plurality of pads having various sizes adapted to fit various shapes and sizes of users’ faces (figs 2-15, para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use different size pad of Parson for Broersma pads in order to fit for different user sizes as needed.
Regarding claim 9, Broersma teaches all of the limitations of claim 8 except the cheek pads having an integrated air pump system to fill the air pad upon wearing the helmet.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Broersma by using air pad with an integrated air pump system to fill the air pad upon wearing the helmet, as taught by Parson, in order to allow for better feel and fit (Parson, para 0044).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broersma (4,612,675) as applied to claims 1 and 12 above, and further in view of Kalhous (5,329,641). 
Regarding claim 11, Broersma teaches all of the limitations of claim 11 except the cheek pad being configured to be compressed between the breath guard and the inner liner of the helmet when worn by a user. 
Kalhous teaches a cheek pad (fig 7, member 22) being configured to be compressed between the breath guard (fig 7, member 20) and the inner liner (fig 7, member 35) of the helmet when worn by a user.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the cheek pad of Broersma being configured to be compressed between the breath guard and the inner liner of the helmet, as suggest by Kalhous, in order to keep the cheek pad in a more secure place (i.e. in between to objects). Thus, applicant does not provide any unexpected results or any criticality benefit why the cheek pad must be in between the breath guard and inner liner; therefore, itis just a design choice.
Regarding claim 13, Broersma teaches all of the limitations of claim 13 except the method further comprises the step of inserting cheek pads between the inner liner of the helmet on the side facing the head of a user and the breath guard such as to be compressed against the user's face when wearing the helmet.
Kalhous leaches a method further comprises the step of inserting cheek pads between the inner liner of the helmet on the side facing the need of a user and the breath guard such as to be compressed against the user's face when wearing the helmet (fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to insert cheek pads of Broersma between the inner liner of the helmet on the side facing the head of a user and the breath guard such as to be compressed against the users face when wearing the helmet, as suggest by Kalhous, in order to keep the cheek pad in a more secure place (i.e. in between to objects). Thus, applicant does not provide any unexpected results or any criticality benefit why the cheek pad must be in between the breath guard and inner liner; therefore, it is just a design choice.
Response to Arguments
Applicant’s arguments, dated 12-27-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 12-27-2021, with respect to the claim objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.

Argument 1: applicant argues that Broersma does not teach a deformable cheek pads because the pads made of plastic. However, it is not true since any material could be deformed (deformable, any body that changes its shape and/or volume while being acted upon by any kind of external force). Thus, member 93 made of foam which is capable of returning back to the original shape.
Argument 2: applicant argues that the prior art does not teach the limitations the cheek pads are configured to limit breath vapor from reaching the visor. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, as seen in figs 5 and 8 that members 23 and 93 is blocking a portion of the gap to limit the air to get inside the helmet such as the passage for air is getting smaller. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732